Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 28, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  148056                                                                                                Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         David F. Viviano,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 148056
                                                                     COA: 316467
                                                                     Wayne CC: 08-009312-FC
  DAVID ROARK,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 25, 2013
  order of the Court of Appeals is considered. We DIRECT appellate counsel, Paul
  Stablein, to file a supplemental brief addressing the reason(s) for his failure to file in the
  trial court a timely motion to withdraw the defendant’s plea, and/or his failure to file in
  the Court of Appeals, on direct review, a delayed application for leave to appeal within
  the deadlines set forth in MCR 7.205(F), despite being appointed as counsel on May 7,
  2009. Counsel shall file the supplemental brief within 28 days of the date of this order.

         The application for leave to appeal remains pending.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 28, 2014
           t0224
                                                                                Clerk